Pee Curiam,
This was a suit in which the plaintiff sought to recover from *229the defendants the sum of $8,000, with interest from December 5,1899. It appears that the efforts he made to obtain possession of the money he coveted was directly opposed to his written agreement with the defendants concerning it. That he could not deny his agreement with them was clear. It was therefore necessary for him to aver in the bill filed that the defendants resorted to artifice, misrepresentation and fraud to obtain from him the agreement aforesaid. The material averments in the bill were met by the defendants with plain and positive denials. The issue thus made was followed by testimony presented by the contending parties in support of their respective claims. It was carefully listened to, examined and duly considered by the learned judge who presided at the hearing, and on whom devolved the duty of finding the facts and stating the conclusions of law applicable to them. In his well considered opinion, including his findings of fact and conclusions of law, he directly held that the defendants made no false or misleading representations to plaintiff for the purpose of inducing him to enter into the agreement of November 28, 1899, and that his bill should be dismissed. The bill was accordingly dismissed with costs. In the disposition of the case by the learned judge we find no error.
Decree affirmed at plaintiff’s costs.